DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luders et al US Publication No 2017/0115387 in view of Rycenga et al US Publication No. 2017/0339326.

Regarding claim 1 Luders et al discloses of Fig. 1 – 5, of applicant’s a sensor apparatus (paragraph 0044 sensor unit 102), comprising: a sensor comprising a sensing area from which energy is emitted to facilitate sensing by the sensor to facilitate operation of an autonomous vehicle (paragraph 0044 – 0045 the sensor unit 102 includes a first LIDAR 120, a second LIDAR 122 where the first LIDAR 120 may be configured to scan an environment around the vehicle 100 by rotating about an axis (e.g., vertical axis, etc.) while emitting one or more light pulses and detecting reflected light pulses off objects in the environment of the vehicle. Paragraph 0046 the second LIDAR 122 may have a FOV of 8° (horizontal)×15° (vertical), a refresh rate of 4 Hz, and may emit one narrow beam having a wavelength of 1550 nm. In this embodiment, the 3D map determined based on the data from the second LIDAR 122 may have an angular resolution of 0.1° (horizontal)×0.03° (vertical), thereby allowing detection/identification of objects within a long range of 300 meters to the vehicle 100 where (paragraph 0036) vehicle 100 is configured to operate in autonomous mode such that the sensor unit 102 is a sensor comprising a sensing area FOV from which energy is emitted to facilitate sensing by the first or second LIDAR 121 or 122 sensor to facilitate operation of an autonomous vehicle); and another sensor of the autonomous vehicle (Paragraph 0046 the second LIDAR 122 is another sensor of the autonomous vehicle);

Luders et al discloses a an autonomous vehicle that uses LIDAR sensors to scan the environment around the an autonomous vehicle but does nor expressively disclose a sensor shield extending across at least a portion of the sensing area to inhibit the emission of energy through the sensor shield to prevent interference with a sensor;

Rycenga et al teaches a sensor with a method of preventing EMI. Rycenga et al teaches of Fig. 1 – 8, of applicant’s a sensor shield extending across at least a portion of the sensing area to inhibit the emission of energy through the sensor shield to prevent interference with another sensor (paragraph 0033 various components of the imager assembly 12 may be enclosed inside the shielded cavity 62 of the housing 14. The rear shield 72 may be configured to enclose the shielded cavity 62. Similar to the lens holder 38, the rear shield 72 may be of a conductive material configured to prevent electromagnetic interference EMI from entering the shielded cavity 62. The rear shield 72 may form a second exterior profile 74 configured to substantially align with an interior profile 76 formed by the shielded cavity 62 of the lens holder 38. In this configuration, the lens 16, lens holder 38, and the rear shield 72 may substantially enclose the imager circuit 40 to form a shielded subassembly 78 of the imager module 10 such that the shielded cavity 62 is a sensor shield extending across at least a portion of the sensing area of the imager circuit 40 to inhibit the emission of energy through the sensor shield cavity 62 to prevent interference with a sensor because the shielded cavity 62 prevents EMI). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Luders et al in a manner similar to Rycenga et al. Doing so would result improving Luders et al  invention in a similar way as Rycenga et al – namely the ability to provide a sensor with a method of preventing EMI, in Rycenga et al invention, to the autonomous vehicle that uses LIDAR sensors in Luders et al invention.

Regarding claim 2 of the combination of Luders et al in view of Rycenga et al, Luders et al further discloses of applicant’s wherein the sensor is a Light-Detection-And- Ranging (LIDAR) sensor (paragraph 0044 – 0045 the sensor unit 102 includes a first LIDAR 120, a second LIDAR 122).

Regarding claim 3 of the combination of Luders et al in view of Rycenga et al, Rycenga et al further discloses of applicant’s wherein the sensor shield extends from a base of the sensor apparatus towards a top of the sensor apparatus (paragraph 0033 the shielded cavity 62 sensor shield extends from a base of the sensor portion of the sensing area of the imager circuit 40 apparatus towards a top of the sensor apparatus as seen In Fig 3).

Regarding claim 5 of the combination of Luders et al in view of Rycenga et al, Rycenga et al further discloses of applicant’s wherein the sensor shield extends an entire span from the base of the sensor apparatus to the top of the sensor apparatus (paragraph 0033 the shielded cavity 62 sensor shield extends an entire span from the base of the sensor imager circuit 40 apparatus to the top of the sensor imager circuit 40 apparatus because the shielded cavity 62 extends around the imager circuit 40 as seen In Fig 3).

Allowable Subject Matter

Claims 8 – 20 are allowed.

Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696